  8:20-cr-00118-RFR-SMB Doc # 58 Filed: 10/14/20 Page 1 of 1 - Page ID # 154




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                  )
                                           )
                   Plaintiff,              )                8:20CR118
                                           )
      vs.                                  )
                                           )
HAROLD GENE LINCSOMBJR.,                   )                  ORDER
ZACHARY DANIEL HARRIS, and                 )
KION VERDIER,                              )

                   Defendants.


      This matter is before the court on the defendant Harold Gene Linscomb, Jr.’s
unopposed Motion to Continue Trial [57]. Counsel needs additional time finalize plea
negotiations. For good cause shown,

      IT IS ORDERED that the Motion to Continue Trial [57] is granted, as follows:

      1.    The jury trial, for all defendants, now set for October 26, 2020 is
            continued to December 7, 2020.

      2.    In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends
            of justice will be served by granting this continuance and outweigh the
            interests of the public and the defendants in a speedy trial. Any additional
            time arising as a result of the granting of this motion, that is, the time
            between today’s date and December 7, 2020, shall be deemed
            excludable time in any computation of time under the requirement of the
            Speedy Trial Act. Failure to grant a continuance would deny counsel the
            reasonable time necessary for effective preparation, taking into account
            the exercise of due diligence. 18 U.S.C. § 3161(h)(6), (7)(A) & (B)(iv).

      DATED: October 14, 2020.

                                               BY THE COURT:


                                               s/ Susan M. Bazis
                                               United States Magistrate Judge
